Case 3:20-cv-00255-HEH-DJN Document 56-4 Filed 12/07/20 Page 1 of 2 PageID# 622




                                                                           1^^; u.'• r'OSTAGE;^ m.-.-E, BOVVCS
                                                                                              SajVA;..; :: /

                                                                               ^             $009.20"
                                                                                   (.'000360U65Di"C 03 0020




                            dbcD; m
                           c^m

 t




                                                                  (pfty^U^C^y

                              >\Vor^\
                              CflgX.3 ViJko
Case 3:20-cv-00255-HEH-DJN Document 56-4 Filed 12/07/20 Page 2 of 2 PageID# 623




                VA DOC NEITI iFR   i:
                CENSORED NOR
                INSPFCTFD                      i F-            - i       - -
                                    mm ::i:.
                                        ,::                   $000.00°
                                              '.'s)iIf).>t]!,•>.>'/5'y,"o \y\ '"O'^O




 ss-
